Title: To George Washington from Major General Philemon Dickinson, 30 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Cawnover’s Mill [N.J.] June 30th 1778
                    
                    I wrote your Excellency this morning, that I had with difficulty, prevailed on three hundred Men to march agreable to your request—I am extremely sorry to inform you, that half that number did not reach this Place—the remainder are going off hourly, being determined they say, to return home—therefore have no prospect of executing your Excellency’s Orders, which gives me great concern.
                    The only thing that can be said in their favor, is the present Season of the Year—which is by no means a sufficient excuse—I sincerely wish they could have been prevailed on, to have remain’d untill the Enemy had left the State—but tis impracticable. I have the honor to be Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        I have de[s]ired Capt. Jones to return with his Compy to Genl Knox.
                    
                